Case 3:13-cv-30125-PBS Document 415-5 Filed 10/17/18 Page 1 of 3




            PLAINTIFFS’ EXHIBIT A
             Case 3:13-cv-30125-PBS Document 415-5 Filed 10/17/18 Page 2 of 3




                                                                                         October 3, 2018
Via Email

Elianis Pérez
Assistant Director
United States Department of Justice
Office of Immigration Litigation – District Court Section
P.O. Box 868
Ben Franklin Station
Washington, DC 20044

       Re:     Reid v. Donelan et. al., 3:13-cv-30125 (D. Mass.)

Dear Ms. Pérez,

We write to follow up on our September 19, 2018 request to meet and confer regarding obtaining
targeted discovery relevant to the Court’s inquiry into the constitutionality of the government’s
detention practice under 8 U.S.C. § 1226(c).

At the hearing on September 17, 2018, the Court articulated its need “to understand what’s happening in
the field” in relation to the government’s practice of detaining individuals for extended periods of time
under Section 1226(c) and to gain an understanding of the profiles of individuals detained under this
provision who obtain various forms of immigration relief. See Transcript of Motion Hearing at 56-60,
Reid v. Donelan, No. 13-30125 (D. Mass. Sept. 17, 2018). The Court instructed the parties to “confer
and find out what information is out there,” id. at 60. The Court further indicated it would “not stay[]
any kind of discovery” in the case. Id. at 57. Based on this directive, Plaintiffs write to request
information we believe would not be difficult for the government to provide and that would provide the
Court with the evidentiary record it has described.

During the September 17 hearing, Judge Saris asked the government to provide empirical data in order
to facilitate her understanding of how the government constructed, monitors, and evaluates its Section
1226(c) detention practice. Id at 10, 13-20, 46-48, 56-60. In order to facilitate compliance with the
Court’s mandate for limited, expedited discovery, Plaintiffs submit the following requests for
production. See Fed.R.Civ.P. 34.

Requests for Production
       1. Because the Executive Office for Immigration Review (“EOIR”) has made public, as of
          August 2018, database information for all individuals in immigration court proceedings,
          Plaintiffs request very limited database information from EOIR in this case. Specifically,
          plaintiffs request, in an electrical database format such as Excel or csv, a list of names, A-
          numbers, and corresponding “idncase” numbers for all individuals detained pursuant to
          1226(c) in Massachusetts and New Hampshire since July 1, 2013. Plaintiffs note that in some
          cases one individual will have more than one idncase number; those individuals should have
          more than one row in the list produced by EOIR.
             Case 3:13-cv-30125-PBS Document 415-5 Filed 10/17/18 Page 3 of 3



        2. Plaintiffs request complete “A” files, or alien files, of every Reid Class Member.1
        3. Plaintiffs request complete “A” files, or alien files, of all putative Reid Class Members
           currently detained in New Hampshire.
        4. Plaintiffs request all electronic database information concerning Risk Classification
           Assessments (“RCAs”) conducted by ICE of every Reid Class Member and all putative Reid
           Class Members currently detained in New Hampshire. This information should include all
           information entered by officers into the RCA, including, for example, criminal history
           information. This should also include all database information concerning the results of the
           RCA, including the date on which it was conducted, its status and result, any determinations
           concerning danger, flight risk, or other relevant factors, any information concerning the
           recommendation of the RCA algorithm, the field officer, and the supervisor, and any
           numerical or other scores produced.

In light of the October 17th deadline for filing a status report, we would request production or a response
to these production requests be provided by October 10, 2018. Please let us know if we can provide any
additional clarification regarding any of these requests. We look forward to proceeding productively
with you.

Respectfully,

Erin Drake, Law Student Intern                       Anant K. Saraswat (BBO# 676048)
Clare Kane, Law Student Intern                       Wolf, Greenfield & Sacks, P.C.
Aseem Mehta, Law Student Intern*                     600 Atlantic Avenue
Amber Qureshi, Law Student Intern                    Boston, MA 02210
Marisol Orihuela†                                    Tel: 617-646-8000
Michael Wishnie (BBO# 568654)                        Fax: 617-646-8646
Jerome N. Frank Legal Svcs. Org.                     anant.saraswat@wolfgreenfield.com
P.O. Box 209090
New Haven, CT 06520                                  Michael K.T. Tan†
Phone: (203) 432-4800                                ACLU Immigrants’ Rights Project
Fax: (203) 432-1426                                  125 Broad Street, 18th Floor
marisol.orihuela@ylsclinics.org                      New York, NY 10004
michael.wishnie@ylsclinics.org                       212-519-7848 (p)
                                                     212-549-2654 (f)
Ahilan T. Arulanantham†                              mtan@aclu.org
ACLU Immigrants’ Rights Project
1313 West 8th Street                                 Counsel for Plaintiffs
Los Angeles, CA 90017
                                                     *
213-977-5211                                             Law student appearance forthcoming.
                                                     †
aarulanantham@aclusocal.org                              Admitted pro hac vice.




1
  “Reid Class Member” refers to any person who is or has at any time been eligible for or has been granted a bond hearing in
immigration court pursuant to any order issued in Reid v. Donelan, 3:13-cv-30125 (D. Mass.). Plaintiffs are willing and able
to provide Defendants with the Alien Registration numbers of all Reid Class Members, should it be useful to Defendants.
